52 F.3d 320NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Thomas J. CONBOY, Plaintiff--Appellant,v.GINGER COVE;  Annapolis Life Care, Incorporated,Defendants--Appellees.Thomas J. Conboy, Plaintiff--Appellant,v.Ginger Cove;  Annapolis Life Care, Incorporated,Defendants--Appellees.Thomas J. Conboy, Plaintiff--Appellant,v.Ginger Cove;  Annapolis Life Care, Incorporated,Defendants--Appellees.
Nos. 94-2619, 95-1167, 95-1168.
United States Court of Appeals, Fourth Circuit.
Submitted March 15, 1995.Decided April 25, 1995.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CA-94-3194)
D.Md.
AFFIRMED.
Thomas J. Conboy, appellant pro se.
Before RUSSELL and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
In No. 94-2619, Thomas Conboy appeals from the district court's order denying his application to proceed in forma pauperis and dismissing his complaint without prejudice.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Conboy v. Ginger Cove, No. CA-94-3194 (D. Md. Dec. 6, 1994).  In No. 95-1167, Conboy appeals from the district court's order denying his motion for recusal.  Because he failed to show a personal bias resulting from an extra-judicial source, In re Beard, 811 F.2d 818, 827 (4th Cir.1987), we affirm.  In No. 95-1168, Conboy appeals from an order retaining the record in the district court for use in ongoing litigation.  Because the district court's order is specifically authorized under Fed.  R.App. P. 11(e), we affirm this order as well.  Although we grant leave to proceed in forma pauperis on appeal, we dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED